Citation Nr: 1415801	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-33 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This claim was previously remanded by the Board in September 2011 and November 2013 for further evidentiary development.  

In April 2011, the Veteran provided testimony before the undersigned Veterans Law Judge at the RO in Montgomery, Alabama.  A transcript of this hearing has been prepared and associated with the claims file.  

This appeal was processed using the paperless Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of an electronic record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

This matter was previously remanded by the Board in November 2013.  The Veteran's claims file was to be forwarded to the same audiologist that provided an opinion as to etiology in October 2011 so an addendum could be provided.  The record reflects that the claims file was forwarded to the same examiner.  An addendum opinion was obtained in November 2013.  

As discussed by the Board in its November 2013 remand, service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units into International Standard Organization (ISO) units.  Once the audiometric values from the May 1963 separation examination are converted into ISO units, pure tone thresholds, in decibels (dB), are the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
N/A
5
LEFT
20
15
5
N/A
20

The converted values are significantly different than the unconverted ASA units recorded in the May 1963 separation examination.  The unconverted units are:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
N/A
0
LEFT
5
5
-5
N/A
0

The Board requested that the examiner use the separation findings as converted when formulating an opinion.  A review of the November 2013 addendum clearly reflects that the examiner relied on the unconverted ASA units when providing an opinion.  As such, the claims file should again be referred to the November 2013 audiologist for another addendum in which the converted ISO units discussed above are relied upon when formulating an opinion as to etiology.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).



Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should again be forwarded (or referred for review in VBMS) to the same examiner that offered opinions in October 2011 and November 2013.  If this examiner is no longer available, then the file should be forwarded to a similarly qualified audiologist for an opinion.  An additional examination of the Veteran is not required unless deemed necessary by the examiner assigned to the case.  

The examiner is asked to provide an addendum to the November 2013 report.  Specifically, the examiner is asked to again review the evidence of record, including the audiometric data from the 1963 separation examination.  The examiner must refer to the data listed in the body of this remand, where the ASA units used in 1963 have been converted to ISO units.  

The examiner should then opine as to whether, in light of the different readings recorded upon separation in 1963, it is at least as likely as not that the Veteran's bilateral hearing loss manifested during, or as a result of, active military service.  The examiner should again take into consideration the Veteran's competent lay assertions of noticeable hearing loss prior to his separation from active duty.  

A complete rationale must be provided for all opinions offered.  

2.  The RO/AMC should then carefully review the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

4.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the claim remains denied, the RO/AMC should provide the appellant a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


